Citation Nr: 1020775	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II, to include claimed as due to herbicide exposure.

2.  Whether a timely substantive appeal was filed following a 
rating decision of September 2004, denying service connection 
for disorders of the knees, low back, and for headaches with 
fainting spells.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.

The Veteran presented testimony at a hearing held at the RO 
in April 2007.  A transcript of that hearing is on file.  The 
Veteran had also requested a Board hearing, but withdrew the 
request for that hearing in April 2007.

In correspondence dated in November 2007, the RO incorrectly 
notified the Veteran that his substantive appeal pertaining 
to the service connection claim for diabetes mellitus was 
untimely.  In correspondence issued to the Veteran dated on 
October 6, 2008, the RO corrected this errant finding.  
Accordingly, the service connection claim for diabetes 
mellitus is validly on appeal.  

The issue of whether the Veteran filed a timely substantive 
appeal following a rating decision of September 2004 which 
denied service connection claims for disorders of the knees, 
low back, and for headaches with fainting spells is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 




FINDINGS OF FACT

1.  The Veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicides including Agent Orange is presumed.

2.  The evidence of record does not include a current 
clinical diagnosis of diabetes, and the Veteran, as a lay 
person lacking any specialized medical training, is not 
considered competent to diagnose this condition himself.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, including due to herbicide/Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claim in a letter dated in May 2005 wherein he was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration. With respect to 
private treatment records, the letter informed the Veteran 
that VA would make reasonable efforts to obtain private or 
non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers. Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  Provisions and 
evidentiary requirements specific to claims brought under the 
theory of exposure to herbicides in service were also 
addressed in the May 2005 letter.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  A November 2007 letter also provided 
the Veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date as was 
discussed in the Dingess case.  Subsequent adjudication of 
the claim on appeal was undertaken in a Supplemental 
Statements of the Case (SOC) issued in July 2008 and January 
2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claim on appeal has been 
obtained.  The file contains the Veteran's service treatment 
records (STRs) and copious post-service VA medical records.  
In addition, a VA examination was conducted in 2005 in 
conjunction with the Veteran's service connection claim for 
diabetes.  

The Veteran provided testimony at a hearing held at the RO in 
April 2007.  At the hearing, the Veteran indicated that he 
had not worked for 4 to 5 years and was in receipt of 
disability benefits from the Social Security Administration 
(SSA) due to carpal tunnel syndrome.  SSA records are not on 
file.  The failure to obtain SSA records in this case is not 
prejudicial to the Veteran for several reasons.  The Veteran 
has not asserted, and the record does not indicate, that the 
SSA records will provide any potentially relevant evidence 
relating to any of the claim on appeal.  The Veteran did not 
even suggest that diabetes had been diagnosed when SSA 
benefits were granted or that it was a factor supporting the 
grant of disability benefits.  The duty to assist is not 
"boundless in scope."  The Federal Circuit has recently held 
that Congress does not require VA to obtain SSA records in 
every case and neither do VA regulations.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying 
that VA's duty to assist applies only to records relevant to 
a Veteran's present claim).  In addition, evidence on file is 
sufficient to address the threshold matter of whether the 
Veteran's claimed disorder is currently diagnosed.  
Therefore, this appeal need not be remanded to obtain the 
Veteran's SSA records.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as 
to the claim being decided herein on appeal, all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for diabetes in 
May 2005.  The STRs are negative for any indications or a 
diagnosis of diabetes.

A VA outpatient record of September 2004 indicates that the 
Veteran's blood sugar (BS) was 112, his HBA1C (blood glucose) 
was 6.2 and his cholesterol (CHOL) was 258.  The record 
indicated that these findings were consistent with diabetes 
mellitus and hyperlipidemia.  Glucometer training was ordered 
so the Veteran could check his blood sugar at home and diet 
education materials were sent to him.   The Veteran was seen 
for a diabetes nutrition consultation in November 2004.  In 
December 2004, the Veteran underwent glucometer training.  He 
was issued a glucose diary and instructed to record his blood 
sugar readings for 7 days.  

A VA diabetes mellitus examination was conducted in June 
2005.  The Veteran gave a history of having been diagnosed 
with high glucose with hyperglycemia during the past year.  
He reported being on a restricted diet and stated that he had 
received nutritional counseling.  The report indicated that 
the Veteran did not have any restrictions due to diabetes and 
was not on any medications related to this condition.  
Diagnostic tests including a metabolic panel were within 
normal limits.  Blood glucose level was 5.8 (4.2 to 5.8 is a 
normal range) and Glucose testing was 114 (70 to 110 is a 
normal range).  Glucose intolerance was diagnosed, diabetes 
mellitus was not.  

VA records dated from June 2005 to February 2006 fail to 
include any clinical indications or diagnosis of diabetes.  

The Veteran provided testimony at a hearing held at the RO in 
April 2007.  The Veteran gave general information to the 
effect that a doctor said he had diabetes and stated that he 
was going to be seen for an evaluation later in April 2007.  
He indicated that he had last undergone lab testing about 5 
to 6 months previously, but was not aware of the results.  

Testing conducted in April 2007 revealed an HBA1C of 5.9%, 
slightly over the reference range between 4.2% and 5.8%.  The 
impressions included uncontrolled hyperlipidemia and glucose 
intolerance/hyperglycemia.  Following review of the lab 
results, a staff physician noted that the Veteran had a 
diabetic diagnosis erroneously recorded in the record and 
clarified that the Veteran did not have overt diabetes.  
Testing conducted in January 2008 also failed to reveal any 
results consistent with a diagnosis of diabetes.  The 
impressions included hyperlipidemia and glucose 
intolerance/hyperglycemia.  A VA record dated to June 2008 
again includes a notation that the Veteran had a diabetic 
diagnosis erroneously recorded in the record.  VA records 
dated through October 2008 fail to include a clinical 
diagnosis of diabetes. 

Analysis

Generally, in order to prevail on the issue of service 
connection, there must be (1) evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including diabetes mellitus, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes.  See 38 
C.F.R. § 3.309(e).

The Veteran contends that his claimed diabetes mellitus is 
linked to exposure to herbicides including Agent Orange 
during service, warranting service connection on a 
presumptive basis.  In this case, the Veteran has 
demonstrated that he was stationed in the Republic of Vietnam 
during his period of active service.  Therefore, exposure to 
herbicide agents is conceded.  Further, the Board notes that 
diabetes mellitus, Type II, is a presumptive disorder 
associated with herbicide exposure.  

The threshold issue in this case involves whether the Veteran 
actually has a clinical diagnosis of diabetes.

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current clinical diagnosis of 
diabetes.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for diabetes mellitus was filed in May 2005; 
a clinical diagnosis of diabetes was not of record at that 
time (resolved or unresolved) nor has such evidence been 
shown at any time before or after the claim was filed.  

Notably, there is no statutory or regulatory language 
specifying the criteria for diagnosing Type II diabetes 
mellitus for service connection purposes.  The Board has 
carefully reviewed the language of the proposed and final 
rule for adding Type II diabetes mellitus as presumptively 
service-connected due to herbicide exposure.  See 66 Fed. 
Reg. 23,166 (May 8, 2001); 66 Fed. Reg. 2376 (Jan. 11, 2001).  
However, the Board finds no language specifying the criteria 
for diagnosing Type II diabetes mellitus for service 
connection purposes.  As such, the Board is unable to grant 
service connection based on an analysis of available lab 
data.  

According to VA medical records of September 2004, it was 
thought that diabetes might be present based on limited 
laboratory findings.  However, upon VA examination of 2005, 
glucose intolerance was diagnosed, but there was no evidence 
of diabetes found on examination.  Subsequent laboratory 
findings have failed to result in a clinical diagnosis of 
diabetes.  The Board notes that VA clinical records dated in 
both April 2007 and June 2008 reflect that the Veteran had a 
diabetic diagnosis erroneously recorded in the record and 
clarified that the Veteran did not have overt diabetes.  
While the Veteran's concerns regarding elevated blood sugar 
levels and the potential for developing diabetes may be 
justified, the fact remains that he does not have diabetes or 
any other disability associated with glucose intolerance at 
present.

The Board has considered the Veteran's lay assertions that he 
has diabetes mellitus.  While the Veteran is generally 
considered competent to report symptoms; a lay person such as 
the Veteran is not competent to offer an opinion on complex 
medical questions, such as rendering a diagnosis or offering 
an opinion as to the underlying etiology of his symptoms; 
essentially it is beyond the Veteran's competency to diagnose 
himself with diabetes.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence reflects that 
the Veteran does not currently have a clinical diagnosis of 
diabetes mellitus; service connection for this claimed 
condition is not warranted on this basis alone.  For the 
reasons and bases set forth above, the service connection 
claim for diabetes mellitus must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.


REMAND

In a September 2004 rating decision, service connection was 
denied bilateral knee disorders, low back pain and for 
headaches with fainting spells.  The Veteran was advised of 
that determination in October 2004.  In April 2005, the 
Veteran filed a timely notice of disagreement.  On February 
6, 2006, the RO issued a statement of the case addressing 
these issues.  On June 23, 2006, the Veteran's substantive 
appeal was received.  (The Board notes that a service 
connection claim for PTSD had also been denied in the 
September 2004 rating decision, but that claim was ultimately 
granted in a June 2008 rating decision; as such it is not at 
issue).  

In correspondence dated on August 4, 2008, the RO sent the 
Veteran a letter informing him that the substantive appeal 
had not been timely filed as to the above claims, explaining 
that a timely substantive appeal should have been filed by 
April 6, 2006.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2009).  Therein, the RO apologized for not 
informing the Veteran of this fact earlier and informed him 
that the determination as to the timeliness issue was 
appealable.  A VA Form 4107 was enclosed providing 
information on the Veteran's procedural and appellate rights 
on the issue.  

The Veteran provided a statement in September 2008, 
explaining that it was a Notice of Disagreement responding to 
the August 2008 decision addressing the timeliness matter.  
In October 2008, the RO issued correspondence to the Veteran 
informing him that the NOD as to the timeliness matter would 
not be accepted as timely, explaining the no determination as 
to timeliness had been made during the past year.  Contrary 
to that explanation, the RO went on to note that the August 
2008 decision addressing the timeliness of the substantive 
appeal had been issued in error.  

The Board observes that the matter of the timeliness of 
filing of a substantive appeal is itself an appealable issue.  
See 38 C.F.R. § 19.34.  Accordingly, the RO, in October 2008, 
provided the Veteran with errant information which requires 
correction and additional action.  As it currently stands, 
the file contains a decision issued in August 2008 addressing 
the timeliness matter.  Thereafter, the Veteran filed a 
timely NOD specifically explaining that it was in response to 
the August 2008 decision addressing the limited matter of 
timeliness of the substantive appeal.  The RO has not issued 
a SOC as to this matter.  The failure to issue a statement of 
the case is a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999), an unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a statement of the 
case on the issue of timeliness of the 
substantive appeal in conjunction with 
the September 2004 rating action.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2009).  If 
a timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If timely filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


